UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 25, 2015 CELLULAR BIOMEDICINE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 001-36498 86-1032927 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 530 University Avenue, #17 Palo Alto, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(650) 566-5064 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. Attached as Exhibit 99.1 to this Current Report is the form of poster session that Cellular Biomedicine Group, Inc. (the “Company”) used in connection with its presentations relating to the Company’s Phase I clinical trial on Chimeric Antigen Receptor-Modified T Cells for the immunotherapy of patients with Her-1 expressing advanced relapsed/refractory Non-Small Cell Lung Cancer (“NSCLC”), to certain potential investors in the Company at the European Cancer Congress 2015held in Vienna, Austria from September 25-29, 2015. Attached as Exhibit 99.4 to this Current Report is the form of presentation that Cellular Biomedicine Group, Inc. (the “Company”) used in connection with its presentations to certain potential investors in the Company at the 5th World Congress on Cancer Therapy in Atlanta, Georgia on September 28, 2015. Item 8.01.Other Events. On September 28, 2015, the Company issued a press release announcing Phase I clinical data from its Chimeric Antigen Receptor-Modified T-Cells (“CAR-T”) immunotherapy “(CBM-EGFR.1”) for the treatment of patients with EGFR expressing advanced relapsed/refractory NSCLC. A copy of the press release is attached hereto as Exhibit 99.2. Also on September 28, 2015, the Company issued a press release to respond to inquiries from investors and the scientific community about its Immuno-Oncology cell therapy platform as it relates to information surrounding its CD19, CD20 and CD30 technologies. A copy of the press release is attached hereto as Exhibit 99.3. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Poster Session for the European Cancer Congress 2015 Press Release, dated September 28, 2015 Press Release, dated September 28, 2015 Presentation 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cellular Biomedicine Group, Inc. Date: September 28, 2015 By: /s/ William Cao William Cao ChiefExecutive Officer 3
